--------------------------------------------------------------------------------

EXHIBIT 10.7
  
GUARANTOR SECURITY AGREEMENT
 
THIS GUARANTOR SECURITY AGREEMENT (this “Security Agreement”) is made as of
August 16, 2010 by and between each of the undersigned (each a “Debtor” and
collectively, the “Debtors”), and Vicis Capital Master Fund (“Vicis”), a
sub-trust of Vicis Capital Series Master Trust, a unit trust organized and
existing under the laws of the Cayman Islands.
  
R E C I T A L S
 
WHEREAS, Debtor is a wholly owned subsidiary of The Amacore Group, Inc., a
Delaware corporation (“Issuer”).
 
WHEREAS, pursuant to a Securities Purchase Agreement of even date herewith by
and between Vicis and Issuer (as amended or modified from time to time, the
“Purchase Agreement”), Vicis has made or will make an investment (the
“Investment”) in Issuer’s 15% Senior Secured Convertible Notes due June 30, 2011
(the “Acquired Notes”).
 
WHEREAS, it is a condition precedent to Vicis’s investment in the Acquired Notes
that each Debtor execute and deliver to Vicis a security agreement in the form
hereof.
 
WHEREAS, this is the Guarantor Security Agreement referred to in the Purchase
Agreement.
 
NOW, THEREFORE, in consideration of the recitals and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each Debtor hereby agrees with Vicis as follows:
 
ARTICLE I
DEFINITIONS
 
Capitalized terms not defined herein shall have the respective meanings ascribed
to them in the Purchase Agreement.  Capitalized terms not otherwise defined
herein and defined in the UCC shall have, unless the context otherwise requires,
the meanings set forth in the UCC as in effect on the date hereof (except that
the term “document” shall only have the meaning set forth in the UCC for
purposes of clause (d) of the definition of Collateral), the recitals and as
follows:
 
1.1   Accounts.  “Accounts” shall mean all accounts, including without
limitation all rights to payment for goods sold or services rendered that are
not evidenced by instruments or chattel paper, whether or not earned by
performance, and any associated rights thereto.
 
1.2   Collateral.  “Collateral” shall mean all personal properties and assets of
a Debtor, wherever located, whether tangible or intangible, and whether now
owned or hereafter acquired or arising, including without limitation:
 
(a)   all Inventory and documents relating to Inventory;
 
(b)   all Accounts and documents relating to Accounts;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)   all equipment, fixtures and other goods, including without limitation
machinery, furniture, vehicles and trade fixtures;
 
(d)   all general intangibles (including without limitation, payment
intangibles, software, customer lists, sales records and other business records,
contract rights, causes of action, and licenses, permits, franchises, patents,
copyrights, trademarks, and goodwill of the business in which the trademark is
used, trade names, or rights to any of the foregoing), promissory notes, chattel
paper, documents, letter-of-credit rights and instruments;
 
(e)   all motor vehicles;
 
(f)   (i) all deposit accounts and (ii) all cash and cash equivalents deposited
with or delivered to Vicis from time to time and pledged as additional security
for the Obligations;
 
(g)   all investment property;
 
(h)   all commercial tort claims; and
 
(i)   all additions and accessions to, all spare and repair parts, special
tools, equipment and replacements for, and all supporting obligations, proceeds
and products of, any and all of the foregoing assets described in Sections (a)
through (h), inclusive, above.
 
1.3   Event of Default.  “Event of Default” shall have the meaning specified in
the Purchase Agreement.
 
1.4   Inventory.  “Inventory” shall mean all inventory, including without
limitation all goods held for sale, lease or demonstration or to be furnished
under contracts of service, goods leased to others, trade-ins and repossessions,
raw materials, work in process and materials used or consumed in a Debtor’s
business, including, without limitation, goods in transit, wheresoever located,
whether now owned or hereafter acquired by a Debtor, and shall include such
property the sale or other disposition of which has given rise to Accounts and
which has been returned to or repossessed or stopped in transit by a Debtor.
 
1.5   Obligations.  “Obligations” shall mean all debts, liabilities,
obligations, covenants and agreements of a Debtor contained in the Guaranty,
dated of even date herewith, by such Debtor in favor of Vicis.
 
1.6   Person.  “Person” shall mean and include an individual, partnership,
corporation, trust, unincorporated association and any unit, department or
agency of government.
 
1.7   Security Agreement.  “Security Agreement” shall mean this Guarantor
Security Agreement, together with the schedules attached hereto, as the same may
be amended, supplemented or otherwise modified from time to time in accordance
with the terms hereof.
 
1.8   Security Interest.  “Security Interest” shall mean the security interest
of Vicis in the Collateral granted by Debtor pursuant to this Security
Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
1.9   UCC.  “UCC” shall mean with respect to a Debtor the Uniform Commercial
Code as adopted in state in which such Debtor was organized and in effect from
time to time.
 
ARTICLE II
THE SECURITY INTEREST; REPRESENTATIONS AND WARRANTIES
 
2.1   The Security Interest.  To secure the full and complete payment and
performance when due (whether at stated maturity, by acceleration, or otherwise)
of each of the Obligations, each Debtor hereby grants to Vicis a first-priority
security interest in all of such Debtor’s right, title and interest in and to
the Collateral.
 
2.2   Representations and Warranties.  Each Debtor hereby represents and
warrants to Vicis that:
 
(a)   The records of such Debtor with respect to the Collateral are presently
located only at the address(es) listed on Schedule 1 attached to this Security
Agreement.
 
(b)   The Collateral of such Debtor is presently located only at the location(s)
listed on Schedule 1 attached to this Security Agreement.
 
(c)   The chief executive office and chief place(s) of business of such Debtor
are presently located at the address(es) listed on Schedule 1 to this Security
Agreement.
 
(d)   Such Debtor is an entity organized under the law identified in Schedule 1,
and its exact legal name is set forth therein.  The organization identification
number of such Debtor is listed on Schedule 1 to this Security Agreement.
 
(e)   All of such Debtor’s present patents and trademarks, if any, including
those that have been registered with, or for which an application for
registration has been filed in, the United States Patent and Trademark Office
are listed on Schedule 2 attached to this Security Agreement.  All of such
Debtor’s present copyrights registered with, or for which an application for
registration has been filed in, the United States Copyright Office or any
similar office or agency of any state or any other country are listed on
Schedule 2 attached to this Security Agreement.
 
(f)   Such Debtor has good title to, or valid leasehold interest in, all of the
Collateral, and there are no Liens on any of the Collateral except Permitted
Liens.
 
2.3   Authorization to File Financing Statements.  Each Debtor
hereby irrevocably authorizes Vicis at any time and from time to time to file in
any UCC jurisdiction any initial financing statements and amendments thereto
that (a) indicate the Collateral (i) as all assets of such Debtor or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC or such other
jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) contain any other information required by part 5 of Article 9 of
the UCC for the sufficiency of filing office acceptance of any financing
statement or amendment, including whether such Debtor is an organization, the
type of organization and any state or federal organization identification number
issued to such Debtor.  Each Debtor agrees to furnish any such information to
Vicis promptly upon request.  Each Debtor also ratifies its authorization for
Vicis to have filed in any UCC jurisdiction any like initial financing
statements or amendments thereto if filed prior to the date hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE III
AGREEMENTS OF DEBTOR
 
From and after the date of this Security Agreement, and until all of the
Obligations are paid in full, each Debtor shall:
 
3.1   Sale of Collateral.  Not sell, lease, transfer or otherwise dispose of
Collateral or any interest therein, except as provided for in the Purchase
Agreement and for sales of Inventory in the ordinary course of business.
 
3.2   Maintenance of Security Interest.
   
(a)   At the expense of such Debtor, defend the Security Interest against any
and all claims of any Person adverse to Vicis and take such action and execute
such financing statements and other documents as Vicis may from time to time
request to maintain the perfected status of the Security Interest.  Such Debtor
shall not further encumber or grant a security interest in any of the Collateral
except as provided for in the Purchase Agreement.
 
(b)   Such Debtor further agrees to take any other action reasonably requested
by Vicis to ensure the attachment, perfection and first priority of, and the
ability of Vicis to enforce its security interest in any and all of the
Collateral including, without limitation, (i) executing, delivering and, where
appropriate, filing financing statements and amendments relating thereto under
the UCC, to the extent, if any, that such Debtor’s signature thereon is required
therefor, (ii) complying with any provision of any statute, regulation or treaty
of the United States as to any Collateral if compliance with such provision is a
condition to attachment, perfection or priority of, or ability of Vicis to
enforce, its security interest in such Collateral, (iii) taking all actions
required by any earlier versions of the UCC (to the extent applicable) or by
other law, as applicable in any relevant UCC jurisdiction, or by other law as
applicable in any foreign jurisdiction, and (iv) obtaining waivers from
landlords where any portion of the tangible Collateral is located in form and
substance satisfactory to Vicis.
 
3.3   Locations.  Give Vicis at least thirty (30) days prior written notice of
such Debtor’s intention to relocate the tangible Collateral (other than
Inventory in transit) or any of the records relating to the Collateral from the
locations listed on Schedule 1 attached to this Security Agreement, in which
event Schedule 1 shall be deemed amended to include the new location.  Any
additional filings or refilings requested by Vicis as a result of any such
relocation in order to maintain the Security Interest in such Collateral shall
be at such Debtor’s expense.
 
3.4   Insurance.  Keep the Collateral consisting of tangible personal property
insured against loss or damage to the Collateral under a policy or policies
covering such risks as are ordinarily insured against by similar businesses, but
in any event including fire, lightning, windstorm, hail, explosion, riot, riot
attending a strike, civil commotion, damage from aircraft, smoke and uniform
standard extended coverage and vandalism and malicious mischief endorsements,
limited only as may be provided in the standard form of such endorsements at the
time in use in the applicable state.  Such insurance shall be for amounts not
less than the actual replacement cost of the Collateral.
 
 
4

--------------------------------------------------------------------------------

 
 
No policy of insurance shall be so written that the proceeds thereof will
produce less than the minimum coverage required by the preceding sentence, by
reason of co-insurance provisions or otherwise, without the prior consent
thereto in writing by Vicis.  Such Debtor will obtain lender’s loss payable
endorsements on applicable insurance policies in favor of Vicis and will provide
to Vicis certificates of such insurance or copies thereof. Such Debtor shall use
cause each insurer to agree, by endorsement on the policy or policies or
certificates of insurance issued by it or by independent instrument furnished to
Vicis, that such insurer will give thirty (30) days written notice to Vicis
before such policy will be altered or canceled. No settlement of any insurance
claim shall be made without Vicis’s prior consent. In the event of any insured
loss, such Debtor shall promptly notify Vicis thereof in writing, and, after an
Event of Default shall have occurred and be continuing, such Debtor hereby
authorizes and directs any insurer concerned to make payment of such loss
directly to Vicis as its interest may appear. Vicis is authorized, in the name
and on behalf of such Debtor, to make proof of loss and to adjust, compromise
and collect, in such manner and amounts as it shall determine, all claims under
all policies; and Debtor agrees to sign, on demand of Vicis, all receipts,
vouchers, releases and other instruments which may be necessary in aid of this
authorization. After an Event of Default shall have occurred and be continuing,
the proceeds of any insurance from loss, theft, or damage to the Collateral
shall be held in a segregated account established by Vicis and disbursed and
applied at the discretion of Vicis, either in reduction of the Obligations or
applied toward the repair, restoration or replacement of the Collateral.
 
3.5   Name; Legal Status.  (a) Without providing at least 30 days prior written
notice to Vicis, such Debtor will not change its name, its place of business or,
if more than one, chief executive office, or its mailing address or
organizational identification number if it has one, (b) if such Debtor does not
have an organizational identification number and later obtains one, such Debtor
shall forthwith notify Vicis of such organizational identification number, and
(c) such Debtor will not change its type of organization or jurisdiction of
organization.
  
ARTICLE IV
RIGHTS AND REMEDIES
 
4.1   Right to Cure.  In case of failure by a Debtor to procure or maintain
insurance, or to pay any fees, assessments, charges or taxes arising with
respect to the Collateral, Vicis shall have the right, but shall not be
obligated, to effect such insurance or pay such fees, assessments, charges or
taxes, as the case may be, and, in that event, the cost thereof shall be payable
by such Debtor to Vicis immediately upon demand, together with interest at an
annual rate of 10% from the date of disbursement by Vicis to the date of payment
by such Debtor.
 
4.2   Rights of Parties.  Upon the occurrence and during the continuance of an
Event of Default, in addition to all the rights and remedies provided in the
Transaction Documents or in Article 9 of the UCC and any other applicable law,
Vicis may (but is under no obligation so to do):
 
(a)   require each Debtor to assemble the Collateral at a place designated by
Vicis, which is reasonably convenient to the parties; and
 
 
5

--------------------------------------------------------------------------------

 
 
(b)   take physical possession of Inventory and other tangible Collateral and of
each Debtor’s records pertaining to all Collateral that are necessary to
properly administer and control the Collateral or the handling and collection of
Collateral, and sell, lease or otherwise dispose of the Collateral in whole or
in part, at public or private sale, on or off the premises of such Debtor; and
 
(c)   collect any and all money due or to become due and enforce in each
Debtor’s name all rights with respect to the Collateral; and
 
(d)   settle, adjust or compromise any dispute with respect to any Account; and
 
(e)   receive and open mail addressed to each Debtor; and
 
(f)   on behalf of each Debtor, endorse checks, notes, drafts, money orders,
instruments or other evidences of payment.
 
4.3   Power of Attorney.  Upon the occurrence and during the continuance of an
Event of Default, each Debtor does hereby constitute and appoint Vicis as such
Debtor’s true and lawful attorney with full power of substitution for such
Debtor in Debtor’s name, place and stead for the purposes of performing any
obligation of such Debtor under this Security Agreement and taking any action
and executing any instrument which Vicis may deem necessary or advisable to
perform any obligation of such Debtor under this Security Agreement, which
appointment is irrevocable and coupled with an interest, and shall not terminate
until the Obligations are paid in full.
 
4.4   Right to Collect Accounts.  Upon the occurrence and during the continuance
of an Event of Default, and without limiting any Debtor’s obligations under the
Transaction Documents:  (a) each Debtor authorizes Vicis to notify any and all
debtors on the Accounts to make payment directly to Vicis (or to such place as
Vicis may direct); (b) each Debtor agrees, on written notice from Vicis, to
deliver to Vicis promptly after receipt thereof, in the form in which received
(together with all necessary endorsements), all payments received by such Debtor
on account of any Account; (c) Vicis may, at its option, apply all such payments
against the Obligations or remit all or part of such payments to any Debtor; and
(d) Vicis may take any actions in accordance with Section 4.7 of this
Agreement..
 
4.5   Reasonable Notice.  Written notice, when required by law, sent in
accordance with the provisions of Section 10.6 of the Purchase Agreement and
given at least ten (10) business days (counting the day of sending) before the
date of a proposed disposition of the Collateral shall be reasonable notice.
 
4.6   Limitation on Duties Regarding Collateral.  The sole duty of Vicis with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the UCC or otherwise, shall be to deal
with it in the same manner as Vicis deals with similar property for its own
account.  Neither Vicis nor any of its directors, officers, employees or agents,
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of a Debtor or
otherwise.
 
 
6

--------------------------------------------------------------------------------

 
 
4.7   Lock Box; Collateral Account.  This Section 4.7 shall be effective only
upon the occurrence and during the continuance of an Event of Default.  If Vicis
so requests in writing, each Debtor will direct each of its debtors on the
Accounts to make payments due under the relevant Account or chattel paper
directly to a special lock box to be under the control of Vicis.  Each Debtor
hereby authorizes and directs Vicis to deposit into a special collateral account
to be established and maintained by Vicis all checks, drafts and cash payments
received in said lock box.  All deposits in said collateral account shall
constitute proceeds of Collateral and shall not constitute payment of any
Obligation until so applied.  At its option, Vicis may, at any time, apply
finally collected funds on deposit in said collateral account to the payment of
the Obligations, in the order of application selected in the sole discretion of
Vicis, or permit any Debtor to withdraw all or any part of the balance on
deposit in said collateral account.  If a collateral account is so established,
each Debtor agrees that it will promptly deliver to Vicis, for deposit into said
collateral account, all payments on Accounts and chattel paper received by
it.  All such payments shall be delivered to Vicis in the form received (except
for a Debtor’s endorsement where necessary).  Until so deposited, all payments
on Accounts and chattel paper received by a Debtor shall be held in trust by
such Debtor for and as the property of Vicis and shall not be commingled with
any funds or property of such Debtor.
 
4.8   Application of Proceeds.  Vicis shall apply the proceeds resulting from
any sale or disposition of the Collateral in the following order:
 
(a)   to the costs of any sale or other disposition;
 
(b)   to the expenses incurred by Vicis in connection with any sale or other
disposition, including attorneys’ fees;
 
(c)   to the payment of the Obligations then due and owing in any order selected
by Vicis; and
 
(d)   to the applicable Debtor.
 
4.9   Other Remedies.  No remedy herein conferred upon Vicis is intended to be
exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given under this
Security Agreement and the Transaction Documents now or hereafter existing at
law or in equity or by statute or otherwise.  No failure or delay on the part of
Vicis in exercising any right or remedy hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any right hereunder preclude
other or further exercise thereof or the exercise of any other right or remedy.
 
ARTICLE V
MISCELLANEOUS
 
5.1   Expenses and Attorneys’ Fees.  Each Debtor shall pay all fees and expenses
incurred by Vicis, including the fees of counsel, in connection with the
protection, administration and enforcement of the rights of Vicis under this
Security Agreement or with respect to the Collateral, including without
limitation the protection and enforcement of such rights in any bankruptcy.
 
 
7

--------------------------------------------------------------------------------

 
 
5.2   Setoff.  Each Debtor agrees that, upon the occurrence and during the
continuance of an Event of Default, Vicis shall have all rights of setoff and
bankers’ lien provided by applicable law.
 
5.3   Assignability; Successors.  Each Debtor’s rights and liabilities under
this Security Agreement are not assignable or delegable, in whole or in part,
without the prior written consent of Vicis.  The provisions of this Security
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the parties.
 
5.4   Survival.  All agreements, representations and warranties made in this
Security Agreement or in any document delivered pursuant to this Security
Agreement shall survive the execution and delivery of this Security Agreement,
and the delivery of any such document.
 
5.5   Governing Law.  This Security Agreement and the rights of the parties
hereunder shall be governed in all respects by the laws of the State of New York
wherein the terms of this Security Agreement were negotiated, without regard to
the conflicts of laws thereof.
 
5.6   Execution; Headings.  This Security Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.  The article and section headings in this Security
Agreement are inserted for convenience of reference only and shall not
constitute a part hereof.
 
5.7   Notices.  All communications or notices required or permitted by this
Security Agreement shall be given to a Debtor (to be delivered care of Issuer)
in accordance with Section 10.6 of the Purchase Agreement.
 
5.8   Amendment; No Waiver; Cumulative Remedies.  No amendment of this Security
Agreement shall be effective unless in writing and signed by each Debtor and
Vicis.  Vicis shall not by any act (except by a written instrument signed by
Vicis), delay, indulgence, omission or otherwise be deemed to have waived any
right or remedy hereunder or to have acquiesced in any Event of Default or in
any breach of any of the terms and conditions hereof.  No failure to exercise,
nor any delay in exercising, on the part of Vicis, any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by Vicis of any right or remedy hereunder on any one occasion shall not
be construed as a bar to any right or remedy which Vicis would otherwise have on
any future occasion.  The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.
 
5.9   Severability.  Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Security Agreement in such
jurisdiction or affecting the validity or enforceability of any provision in any
other jurisdiction.
 
 
8

--------------------------------------------------------------------------------

 
 
5.10   WAIVER OF RIGHT TO JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF ANY CONTROVERSY THAT MAY ARISE UNDER THIS
SECURITY AGREEMENT.
 
5.11   Submission to Jurisdiction.
 
(a)    EACH DEBTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED THE CITY AND
STATE OF NEW YOUR FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT.  EACH DEBTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT SUCH PARTY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN ANY
SUCH COURTS AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN ANY SUCH COURTS
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(b)    EACH OF THE DEBTORS HEREBY CONSENTS TO SERVICE OF PROCESS BY NOTICE IN
THE MANNER SPECIFIED IN SECTION 10.6 OF THE PURCHASE AGREEMENT AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION SUCH PARTY MAY NOW
OR HEREAFTER HAVE TO SERVICE OF PROCESS IN SUCH MANNER.  EACH DEBTOR AGREES THAT
SERVICE OF PROCESS MAY BE DELIVERED CARE OF ISSUER.


 
(signature page follows)
 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Guarantor Security Agreement has been executed as of
the day and year first above written.
  
AMACORE DIRECT MARKETING, INC.
 
By: _____________________________
       Name:
       Title:
US HEALTH BENEFITS GROUP, INC.
 
By: _____________________________
       Name:
       Title:
   
ON THE PHONE, INC.
 
By: _____________________________
       Name:
       Title:
US HEALTHCARE PLANS, INC.
 
By: _____________________________
       Name:
       Title:
   
JRM BENEFITS CONSULTANTS, LLC
 
By: _____________________________
       Name:
       Title:
LIFEGUARD BENEFIT SERVICES, INC.
  
By: _____________________________
       Name:
       Title:



 
 
VICIS CAPITAL MASTER FUND
    By: Vicis Capital LLC




By: _____________________________
Name:
Title:
 
 
 
Signature Page to Security Agreement
 
 
10

--------------------------------------------------------------------------------

 
 
SCHEDULE 1 TO SECURITY AGREEMENT
 
Locations of Collateral
 
Organizational ID:      




Address of Debtor’s records of Collateral and chief executive office:




Collateral Locations:
 
 
 
 
 
 

 
 
11

--------------------------------------------------------------------------------

 
 
SCHEDULE 2 TO SECURITY AGREEMENT
 
Intellectual Property
 
Organizational ID:




Patents




Trademarks




Copyrights




 

 
 
 
  
12

--------------------------------------------------------------------------------